DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	The election of species requirement dated July 1, 2022 is withdrawn.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 19, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Status of Claims
4.	Claims 27-40 are pending and under examination.  Claims 27 and 30-38 are allowed.  Claims 28, 29, 39 and 40 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 39 and 40 recite the limitation "the amplified fragment.”  There is insufficient antecedent basis for this limitation in the claim.  Claim 38 from which these two claims depend do not recite an amplified fragment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 27-34 and 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Ariey et al.  The reference has a date of January 2, 2014 which antedates the instant claims having an effective filing date (national entry date) of November 14, 2014.  Priority claim to US Appl 61/904,651 dated November 15, 2013 and US Appl 62/062,439 dated October 10, 2014 is noted.  However, the earlier dates cannot be granted because the claimed genus is not fully supported nor described in the priority documents.  For example, the priority documents do not describe the non-synonymous SNP in the claims.
	Ariey et al. teaches a kit for detecting a Plasmodium infection or for genotyping Plasmodium.  The kit comprises a probe for detection of at least one non-synonymous SNP within a mutated K-13 propeller nucleic acid that encodes a mutated K13 propeller protein.  See for example pages 52, 53, 56.  The probe comprises a fluorescent, radioactive or enzymatic label and is 15 to 30 nucleotides in size.  See for example page 56 and Table 1.  The kit comprises for example C580Y tgt/tat non-synonymous SNP.  See for example Table 5.   
7.	Claim(s) 27-34 and 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Bosman et al.  The reference has a date of October 6, 2014 which antedates the instant claims having an effective filing date (national entry date) of November 14, 2014.  Priority claim to US Appl 61/904,651 dated November 15, 2013 and US Appl 62/062,439 dated October 10, 2014 is noted.  However, the earlier dates cannot be granted because the claimed genus is not fully supported nor described in the priority documents.  For example, the priority documents do not describe the non-synonymous SNP in the claims.
	Bosman et al. teaches a kit for detecting a Plasmodium infection or for genotyping Plasmodium.  The kit comprises a probe for detection of at least one non-synonymous SNP within a mutated K-13 propeller nucleic acid that encodes a mutated K13 propeller protein.  The detection is by PCT or sequencing, and the K13 propeller gene is amplified using nested PCR with ethidium bromide staining.  Pages 3 and 5 for example.  The probe comprises a fluorescent, radioactive or enzymatic label and is 15 to 30 nucleotides in size.  The kit comprises for example C580Y tgt/tat non-synonymous SNP.  The reference discloses the process including probe that is described in Ariey et al.  (see above Section 6).  Page 2.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626